Case 20-10091-CSS Doci1 Filed 01/15/20 Page 1 of 37

Fill in this information to identify the case:

United States Bankruptcy Court for the:

District of “p E| AUlA B C

{State}
Case number (if known): Chapter A LI Check if this is an
amended filing

 

 

Official Form 201
Voiuntary Petition for Non-Individuals Filing for Bankruptcy 04g

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known}. For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is availabie.

 

 

1. Debtor's name AROMETH PUS HEA LTH [MAGN , [MC.

 

2. All other names debtor used VL A

in the last 8 years

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

 

3. Debtor's federal Employer TZ . .tst—iST
Identification Number (EEN) —

 

 

 

 

 

4, Debtor's address Principal place of business Mailing address, if different from principal piace
of business
ASID AL CAURCH STREE)
Number Street Number Street
P.O, Box

W/ILMivGTOM DE 19802

City State ZIP Code City State ZIP Cade

 

Location of principal assets, if different from
principal place of business

MEW CASTLE COUNT

County a

 

 

Number Street

 

 

Clty State Z\P Code

 

s. Debtor's website (URL)

 

Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Ll] Partnership (excluding LLP)
L] Other. Specify:

6. Type of debtor

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 

 
Case 20-10091-CSS Doci1 Filed 01/15/20 Page 2 of 37

Case number ti known),

Debtor PROMBTHEUS UEALTH (MA GIVE, WML -

Name

7. Describe debtor's business A. Check one:
CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
(43 Singte Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
©] Railroad (as defined in 11 U.S.C. § 104(44))
C2] Stockbroker (as defined in 11 U.S.C. § 101(53A))
Cl Commodity Broker (as defined in 11 U.S.C. § 101(6})
() Clearing Bank {as defined in 11 U.S.C. § 781(3))

one of the above

 

   

B. Check ail that apply:
L) Tax-exempt entity (as described in 26 U.S.C, § 501)

C} Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

LJ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(41))

 

 

Cc. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http:/Awww. uscourts. qov/four-digit-national-association -naics-codes .

s. Under which chapter of the | Check one,
Bankruptcy Code is the
debtor filing? 1 Chapter 7
C) Chapter 9

Ja Chapter 11. Check aif that apply:

C] Debtor's aggregate noncontingent liquidated debts (excluding debts owed to

insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that}.

The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, afflach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1146(1}(B).

LJ A plan is being filed with this petition.

LI Acceptances of the pian were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

 

(J The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. Fife the Attachment fo Voluntary Petition for Non-Individuats Filing
for Bankruptcy under Chapter 71 (Official Form 207A) with this form.

C) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
t2b-2.

 

C Chapter 12

9, Were prior bankruptcy cases (Ci No
filed by or against the debtor

within the last 8 years? XL ves. District LAL (FORA A Wren OF; os) ‘te é Gase number Lo = 5 = 1423 “Dye
MM? DDIYYYY

lf more than 2 cases, attach a
separate list. District 0 When Case number
MM/ DOIYYYY

40. Are any bankruptcy cases no
pending or being filed by a
business partner or an L} Yes. Debtor Relationship
affiliate of the debtor? District When

List all cases. If more than 4, MM / DD /YYYY
attach a separate list. Case number, if known

 

Official Form 201 Voluntary Petition for Non-individuals Filing for Bankruptcy page 2
Case

Debtor “PROME THEUS

Name

20-10091-CSS Doc1 Filed 01/15/20 Page 3 of 37

HEAL TAP SbAA G/A/&, [A/E Case number ut known,

 

 

11, Why is the case filed in this
district?

Check aif that apply:
Ar Gebior has had its domicife, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition o7 for a longer part of such 180 days than in any other
district.

43 A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

Mao

CL} Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
Why does the property need immediate attention? (Check ail that apply.)

CY it poses ar is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What Is the hazard?

 

C) It needs to be physically secured or protected from the weather.

(} it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestack, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

(4 other

 

Where is the property?

 

Number Street

 

 

City State ZIP Cade

Is the property insured?
CL) No

CJ Yes. insurance agency

 

Contact name

 

Phone

 

 

pe Statistical and administrative information

 

13. Debtor's estimation of
available funds

Check one:

C) Funds will be available for distribution fo unsecured creditors.
After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

Jaki-49 C) 4,000-8,000 CI 25,001-50,000
14. Estimated number of Q 50-99 CJ 5,001-10,000 C) s0,001-100,000
Creators © 100-199 CO) 10,001-25,000 C) More than 100,000
C) 200-999
SE $0-$50,000 Q $1,000,001-$10 million O $800,000,001-81 billion
16. Estimated assets (1"$50,001-$100,000 {3 $10,000,001-$50 million CO $1,000,000,004-$10 billion
(2 $100,001-$500,000 O $50,000,001-$100 million CQ $10,000,000,004-$50 billion
O $500,001-$1 million ©) $100,600,001-$500 million Q More than $50 billion

 

Official Form 261

Voluntary Petition for Non-Individuals Filing for Bankrupicy page 3

 

 

 

 
Case 20-10091-CSS Doci1 Filed 01/15/20 Page 4 of 37

Debtor re ROMP TH EUS HEALTH LAAGIG, lA/C. Case number (rtooun),

 

 

C) $0.$80,000 () $1,000,004-$10 milton CO) $500,000,001-$1 ballon
16. Estimated tabilities 2 $50,001-$100,000 0) $10,000,001-$60 million C1 $1,000,000,001-$10 bilfion
Cl _$100,001-$s00,000 C2 $60,000,001-$100 million ) $10,000,000,001-$60 bition
$600,001-$1 mililion CJ $400,000,001-$800 million C1 More than $50 billien

 

| | Request for Relief, Declaration, and Signatures

WARNING » Bankruptcy fraud Is a serous crime, Making a false statement in connection with a bankruptcy case can resuit in fines up to
$500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571,

17, Declaration and signature of a The debtor raquaats rellef In accordance with the chapter of tlle 14, Unlled States Code, specifled In this
authorized reprasantative of

debtor petition,

a | have besn authorized to fife this petition on bahalf of the debtor.

a 1 have examined the Information In this patillon and have a reasonable belief that {he information Is true and
correct.

(declare under penalty of parfury that the foregaing Is true and correct,

Executed on CA lofQb20
MM 4 BD IYYYY

x ff) “AiR RUBE)?

Signature of aulhorized representative of debtor Printad name

te “£60
eo? L fpf

=
18, Signature of attorney x AEC Je {yr Date Ol f Lol IO20
Signature of alloraey tor cain” - Mat DD /YYYY
Ped ar tM ayer

 

 

 

 

 

 

 

_ 360 ts ch. Ayeuue, Souctle Siatle SH

Clty Made Yor dk State Lf Zip 100 s
SY7-320-9974 = prmaxerlawr @) pin. me
Contact phone | address t
S497es9 NMiw York

 

Bar number "State

 

 

Official Form 204 Voluntary Petition for Non-individuals Filing for Bankruptoy page 4
Case 20-10091-CSS Doci1 Filed 01/15/20 Page 5 of 37

Fill in this information to identify the case:

 

Debtorname PROMGCTHE VS UR ALTH IMAGING , |AE-

 

United States Bankruptcy Court for the:

Case number (If known):

é
District of PE

(Stata)

 

Official Form 204

(3 Check if this is an
amended filing

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders

12/5

 

A list of creditors hoiding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 41 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20

largest unsecured claims.

 

   

    
  
 

 

 

 

 

 

 

 

Total clalm, If .- | Deduction for Unsecured ..
partially value of clair 7
secured collateral or
GGVERAL ELECTRIC wut Lune |
TEMS .
FuROPE 282 Rue de | (PROLACEIWE =| ets topical if 763, 000
ba Mins to Bue, * $8e7e4-04¢8
FRANCE ¢ vo Le
9 | FATON AD it ectr Uke —
AL-HELov BE el tfoer welt Lvevicledlool M4) 998
| |KATAYA STREET nL FOE tte
MOA © H

 

 

 

LL

 

 

 

 

 

 

 

 

 

 

Official Form 204

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

page 1

 

 
Case 20-10091-CSS Doci1 Filed 01/15/20 Page 6 of 37

MUU RUEMULCcuCr me Cub pm el Cm tr tle

Debtor name PROMETHE US HEALTH SMG (o/AfG,

United States Bankruptcy Gaurt for the: Dis#ict of D &
(State)
Case number (If known):

 

 

Official Form 206Sum

Summary of Assets and Liabilities for Non-Individuals

| Part 4: | Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 20GA/B}

 

1a, Real property:
Copy line 88 from Schedule AB

1b, Total personal property:
Copy line 91A from Schedule ANB. .cccccscessseerssreeressnseresirseeestsenneestepeeesasceeasenenenessneee bal ee EOL ced AO RREnELERELE DE UE RELATE LEE CODS

ic. Total of all property:
Copy line 92 from Schedule A/B ccc ccsssccesssseeesrsiersntsrsnrssstcersrinpereecssseseasseesesesasessseceesneaes Caennese nent eeneenaaerenanneneceee stats

} Part 2: | Summary of Liabilities

2, Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, fromline 3 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims(Official Form 206R/F)

3a. Total claim amounts of priority unsecured claims:
Copy the tofal claims fromPart 1 fromline 5a of Schedule EAP oc ersseeerserersneneeeersicieeieteeeeteeerieiebeeieitaeatiny

ab, Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims fromPart 2 fromline 5b of Schedule FEAF oe cece eeetneeeeenerennnee

4, Total Wiatbriitie ss... cccccecesecccsceeseereveneeesseseneesgessccesceasceeeeeeeees ened s0c0:Ge0H C000 ERdd 0 SFC UEEOE EEE EEA SEE ERTIES DO RRG Gt gen secaneasessemnarereneed
Lines 2 + 3a+ 3b

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals

LJ Check if this is an
amended filing

12/15

 

5 O

 

 

s(C,469, (2.

 

 

 

519.164, (Sd

 

 

 

 

 

 

 

 

 

 

 

 

page ft

 
Case 20-10091-CSS Doci1 Filed 01/15/20 Page 7 of 37

Fill in this information to identify the case:

Debtor name TFROMETHESS HEALTH PAG Cis, AK.

United States Bankruptcy Court for the: District of DE
(State)

Case number (if known): LJ Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 1218

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Aiso list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number {if known). Also identify the form and line number to which the additional information applies, If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
‘schedule or depreciation schedule, that gives the detalls for each asset in 2 particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured clalms, See the instructions to understand the terms used in this form,

an Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

No. Go to Part 2.
(J) Yes. Fill in the information below.

Alt cash a or ‘cash h equivalents owned or controlled by the debtor Current vaiue of debtor's
interest

2. Cash on hand $
3. Checking, savings, money market, or financial brokerage accounts (Identify all)
Name of institution (bank of brokerage firm) Type of account Last 4 digits of account number

3.1,
3,2,

 

 

4, Other cash equivalents (identify ail}
44.

 

4.2.

 

 

 

 

5. Total of Part 7
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total fo line 80.

 

 

Ea Deposits and prepayments

6. Dogs the debtor have any deposits or prepayments?
No, Go to Part 3.
L] Yes, Fill in the information below.

Current value of
debtor's Interest

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit
7A,
7.2, 3

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 4

 
Debtor NoMETHEDS HEALD? {20 78, tae led 01/15/20 Page 8 of 37

Case number (known)

 

Naame

8. Prepayments, including pre

 

payments on executory contracts, leases, insurance, taxes, and rent

Description, Including name of holder of prepayment ;

8.1. $
8.2. $

 

$, Total of Part 2.
Add tines 7 through 8. Copy the total to fine 81.

Gar Accounts receivable

10, Does the debtor have any accounts receivable?
hye Go to Part 4.

C) Yes. Fill in the information below.

 

 

Gurrent value of debtor’s

 

 

 

 

 

 

 

interest
41, Accounts receivable
1ia. 90 days old or less: - Fee $
face amount doubtful or uncollectible accounts
41b, Over 90 days old: - = vassaees > $
face amount doubtful or uncollectible accounts
12. Total of Part 3 $
Current value on lines 11a + 11b = tine 12. Copy the total to line 82.
|
Cy Investments
13., Does the debtor own any investments?
Powe Go to Part 5.
I ¥es. Fill in the information below. . i
Valuation method Current value of debtor's

used for current value interest

14. Mutual funds or publicly traded stocks not inciuded in Part 4
Name of fund or stock:
14.1.
14.2.

 

 

15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
including any interest in an LLC, partnership, or joint venture
Name of entity: % of ownership:

18.1, % $
15.2, %

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
instruments not included in Part 1

Describe:

76.1,
16.2.

 

 

17. Total of Part 4
Add lines 14 through 16. Copy the total to line 63.

t

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 2

 

 
Case 20-10091-CSS Doc iled 01/15/20 Page 9 of 37
Debtor YROMETHEYS H EALTH MMA Bf4S6 Wes Case number (know,

Name

Ee Inventory, excluding agriculture assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18. Does the debtor own any inventory (excluding agriculture assets}?
No, Go to Part 6.
2 Yes. Fill in the information below.
‘General description ne oS - : | Date of the last Net book value of Valuation method used © . Current value of
We PEED en _.-) .:. physical Inventory . debtor's interest for current value _ debtor's interest
(Where avaliable)
19. Raw materials
MM TDD TW $ §
20. Work in progress
wae TDD TYYYY — $ §
24. Finished goods, including goods heid for resale
wa TOD TVWY $ $
22, Other inventory or supplies
ia TDD TY — $8 $
23, Total of Part 5 $
Add lines 19 through 22. Copy the total to line 84.
24, is any of the property listed in Part 5 perishable?
CQ) No
Cl Yes
25. Has any of the property fisted in Part 5 been purchased within 20 days before the bankruptcy was filed?
CL} No
CL} Yes. Book value Valuation method Current value
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
LJ No
CJ Yes

Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
No. Go to Part 7.

 

C) Yes. Fill in the information betow.

General description. ee Net book value of Valuation method used Current value of debtor's |
weeny debtor's interest for current value interest

(Where available}

28. Crops—either planted or harvested

 

 

 

 

 

 

 

 

 

 

s 5 |
29. Farm animals Examples: Livestock, poultry, farm-raised fish !
$ §
30. Farm machinery and equipment (Other than fitled motor vehicles)
31. Farm and fishing supplies, chemicals, and feed
s $
32, Other farming and fishing-related property not already listed in Part 6
$ §

Official Form 206A/B Schedule A/B: Assets —- Real and Personal Property page 3
pone ru EB BAY IE /-OGAc, Filed 01/15/20 | Page 10 of 37

Debtor Case number (known),

 

Neme

33. Total of Part 6.
Add lines 28 through 32. Copy the total to line 85.

34, Is the debtor a member of an agricultural cooperative?

LJ No
(] Yes. Is any of the debtor's property stored at the cooperative?
LJ No
(Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
L} No
CI Yes. Book value $ Valuation method Current vatue $

36, Is a depreciation schedule available for any of the property listed in Part 67

i) No
L) Yes

37, Has any of the property listed in Part 6 been appraised by a professional within the last year?

CI No
C) ves

Office furniture, fixtures, and equipment; and collectibles

 

 

 

 

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

No. Go to Part 8.

LJ Yes. Fill in the information below.

‘Current value of debt

 

 

 

 

 

 

 

 

 

 

 

 

Add lines 39 through 42. Copy the total to fine 86.

44, ls a depreciation schedule available for any of the property listed in Part 7?

OU No
L) Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

LI Ne
O Yes

 

Official Form 206A/B Schedule A/B: Assets —- Real and Personal Property

 

 

‘General description = = Net book value of Valuation method ar's
Re : De ‘debtor's interest used for current value. interest | te
ST (Where available}
39, Office furniture
$ $
40, Office fixtures
$ $
41. Office equipment, including all computer equipment and
communication systems equipment and software
§. $
42, Collectibles Examples: Antiques and figurines: paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabilia, or collectibles
42.1 $ $
42.2 $ $
42.3 $ $
43. Total of Part 7. $

 

page 4

 

 

 
e 29-10091-CSS_ Doct Filed 01/15
Pion ETHER Des L9H PRS Gia? L Mee / 20 Page 11 of 37

Debtor

 

 

Name

or Machinery, equipment, and vehicles

46, Does the debtor own or lease any machinery, equipment, or vehicles?

No, Go to Part 9.
L) Yes. Fill in the information below.

General description re oe oe ce 4 nen ‘Net book value of -. Valuation method used
; , -debtor's interest for current value

i : V .
inc ude year make, model, and identification numbers (e., IN, (Where available}

HIN, or N- -number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

> Current value of .
_ debtor's interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add lines 47 through 50. Copy the total to line 87.

52, ls a depreciation schedule available for any of the property listed in Part 8?

C) No
C) Yes

53. Has any of the property listed In Part 8 been appraised by a professional within the last year?

[J No
[] Yes

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

 

47.1 $ $
47.2 & $
47.3 $ 3
47.4 $ $
48. Watercraft, trailers, motors, and related accessories Exampies: Boats,
trailers, motors, floating homes, personal watercraft, and fishing vessels
48.1 $ $
48.2 $ $
49. Aircraft and accessories
49.1 $ $
49,2 $ $
§0. Other machinery, fixtures, and equipment (exciuding farm
machinery and equipment)
$ $
51. Total of Part 8. 5

 

page 5

 

 
Rot EES, OOP ES Hy RK gies 01/15/20 Page 12 of 37

Debior Case number (known)

 

Name

eo Real property

54. Does the debtor own or lease any real property?
No, Go io Part 10.
CI Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Description and location of property Nature and extent Netbook value of —_- Valuation method used
include street address.or other description such as of debtor's interest . debtor's Interest for current value
Assessor Parcel Number (APN), and type of properly in property — (Where available)

(for example, acreage, factory, warehouse, apartment
or office bullding), If available.

Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add the currant value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. ls a depreciation schedule available for any of the property listed in Part 97
L) No

Li Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
(3 No
L) Yes

| Part 10; Intangibles and intellectual property

59. Does the debtor have any interests in intangibles or intellectual property?
No. Go to Part 14.
L) Yes. Fill in the information below.
General description - . . Netbook value of Valuation method
Waa debtor's interest used for current value
(Where available}
60. Patents, copyrights, trademarks, and trade secrets

 

55.1 §

$5.2 3 $

55.3 $ By

55.4 $. $

55.5. $ §

55.6 $ 3
56. Total of Part $. $

 

 

Current value of
debtor’s Interest

 

 

 

 

 

 

 

 

 

 

 

 

Add lines 60 through 65. Copy the total to line 89.

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

3. $.
6i. Internet domain names and websites

§ $.
62. Licenses, franchises, and royalties

$ $
63. Customer lists, mailing lists, or other compiiations

$ $
64. Other intangibles, or intellectual property

$ $
65. Goodwill i

$ $
66, Total of Part 10. §

 

 

 

page 6

 

 
 

 

 

 

 

we 6 126 ALALO IEG DRE in fiO0 Se 1887
67. Do your lists or records include personally identifiable Information of customers (as defined in 11 U.S.C. §§ 104(44A) and 107)?
L) No
LI Yes
68. Is there an amortization or other similar schedule available for any of the property fisted in Part 107
CJ No
) Yes
69. Has any of the property listed in Part 10 been appraised by a professionai within the fast year?
iL] No
CL] yes
Ea All other assets

 

70. Dees the debtor own any other assets that have not yet been reported on this form?
Inciude all interests in executory contracts and unexpired leases not previously reported on this form.
CL) No, Go to Part 12.

Yes, Fill in the information below. :
Current value of
debtor's interest
71. Notes receivable
Description Ginclude name of obligor)

 

 

 

 

 

 

 

 

 

- =>
$
Total face amount doubtful or uncollectible amount
72, Tax refunds and unused net operating losses (NOLS)
Description (for example, federal, state, local}
Tax year $
Tax year $
Tax year $
73. Interests in insurance policies or annuities
$

 

74, Causes of action against third parties (whether or not a lawsuit
has been filed)

PEWDI Nin LAWSOIT [FRANCE s/O16F, 152
Nature of claim EREACH oF GUTRALT

Amount requested $ LG, 464, iS.

75, Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

 

 

 

$ i
Nature of claim
Amount requested $
76. Trusts, equitable or future interests in property
$

 

77. Other property of any kind not already listed Exampies: Season tickets,
country club membership

 

 

 

78. Total of Part 11.
. 610,964 1S.
Add fines 71 through 77, Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the fast year?

L) No
C] Yes

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personai Property page 7
Case 20-10091-CSS Doc1_ Filed 01/15/20 Page 14 of 37
Bebtor PAM G THES EA LT tht OMG , SEC. - Case number (known,

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In Part 12 copy ali of the totals from the earlier parts of the form.
“Type of property Current value of Current value
J WARS bite So an personal property of real property
80. Cash, cash equivalents, and financial assets. Copy fine 5, Part 7, $ oe
@
81. Deposits and prepayments. Copy line 9, Part 2. $.
ca
82. Accounts receivable. Copy line 12, Part 3. $
@
83. Investments. Copy line 17, Part 4. $
| 5 ¢
84, Inventory. Copy line 23, Part 5.
C
85. Farming and fishing-related assets. Copy line 33, Part 6, $
46. Office furniture, fixtures, and equipment; and collectibles. $ oe
Copy line 43, Part 7.
G
87. Machinery, equipment, and vehicles. Copy fine 57, Part 8. $
88. Real property. Copy fine 56, Part 9. . cscccssssecsssssssssssssssarssssssssessessesssesssseriscegaeerseerenseseeersases $ e
89. Intangibles and intellectual property. Copy fine 66, Part 10. sf
90, All other assets, Copy line 78, Part 11. +3 (BP IEFISA
91. Total. Add fines 86 through 90 for each CORUM, ow. essences OEE. 3/0 Z, ‘Sa + 9%b, gs
92, Total of all property on Schedule A/B. Lines 914 + 91D = 92. oe esetesteesener sess ereeatsaessusesenssseeeareuserssutesseseearssredieeasd $/O, TOF 15.2

 

 

 

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 8
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 15 of 37

Fill in this information to identify the case:

Deblorname PROPTETAEVS HEALTA /44GitG, er.

United States Bankruptcy Court for the:

Case number (if known):

 

District of _ 2 E
{State)

 

Official Form 206D

 

Schedule D: Creditors Who Have Claims Secured by Property

C3) Check if this is an
amended filing

12/45

 

Be as complete and accurate as possible.

4. Do any creditors have claims secured by debtor's property?
No, Check this box and submit page 1 of this form to the court with debtor's other schedules, Debtor has nothing else to report on this form.

CJ Yes. Fill in all of the information below.

ecko List Creditors Who Have Secured Claims

2, List in alphabetical order all creditors whe have secured claims. If a creditor has more than one
secured claim, list the creditor separately for each claim.

 

Column A
Amount of claim
Do not deduct the value

Column B
Vaiue of collateral
that supports this

 

 

 

 

 

 

 

 

 

 

 

 

Creditor’s mailing address

of collateral. claim
El Creditors name Describe debtor's property that is subject to a lien
$
Creditor’s mailing address
Describe the Hen
Crediter’s email address, if known Is the creditor an insider or related party?
Ol Ne
OQ yes
Date debt was incurred oe else liable on this claim?
0
Last 4 digits of account C) Yes. Fil out Schedule H: Codebtors (Official Form 206H).
number —
Do multiple creditors have an Interest in the As of the petition filing date, the claim is:
same property? Check all that apply.
a No an , ©) Contingent
Yes. Specify each creditor, including this creditor, OC] untiquidated
and its relative priority. 0 Disputed
pri Creditors name Describe debtor's property that Js subject to a lien
$

 

 

 

 

 

Creditor’s email address, if known

 

Date debt was incurred

Last 4 digits of account
number

Do multiple creditors have an Interest in the
same property?
Ono
(2 Yes. Have you already specified the relative
priority?
C1 No. Specify each creditor, including this
creditor, and its relative priority.

 

 

(Cl Yes. The relative priority of creditors is
specified on lines

 

Page, If any.

Official Form 206D

 

Describe the lien

 

Is the creditor an insider or related party?
©] No
O] Yes

Is anyone else liable on this claim?

Ol No
) Yes, Fill out Schedufe H: Codebtors (Official Form 206H).

As of the petition filing date, the claim is:
Check ail that apply.

C2 Contingent

C3 unliquidated
CQ Disputed

3. Totai of the dollar amounts from Part 1, Column A, inciuding the amounts from the Additional

Schedute D: Creditors Whe Have Claims Secured by Property

page 1 of f

 

 

 
Case 20-10091-CSS _Doc1. Filed 01/15/20 Page 16 of 37

Fill in this information to identify the case:

PRO MHETHEUS HEALIA MAG/M&
pistrict of “PE

(State)

  
  
 

  
      
     
 

Debtor

United States Bankruptcy Court for the:

Case number
(Hf known)

 

(3 Check if this is an
amended filing

 

Official Form 206E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executery contracts or unexpired leases that could result In a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G; Executory Contracts and Unexpired Leases
{Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the feft. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 

aa List All Creditors with PRIORITY Unsecured Claims

 

4. Do.any creditors have priority unsecured claims? (See 47 U.S.C. § 507).

No. Go to Part 2,
CL) Yes. Go to fine 2.

 

 

 

 

 

2. List in alphabetical! order all creditors who have unsecured claims that are entitled to priority in whole or in part. if the debtor has more than
3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

Date or dates debt was incurred

 

Last 4 digits of account
number

Specify Gode subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507 (a) { )

 

Total claim Priority amount
ral Priority creditor's name and mailing address As of the petition filing date, the claim is: $
Check ail that apply.
2 Contingent
C1 Unliquidated
(J Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number _ (I) No
. QI Yes
Specify Code subsection of PRIORITY unsecured
claim: 14 U.S.C. § 507(a} { }
ey Priority creditor's name and mailing address As of the petition filing date, the claimis: $
Check all that apply.
Cl) Contingent
 Untiquidated
(2 Disputed
Date or dates debt was Incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number OQ No
. Cl Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ¢ }
Ed Priority creditor's name and mailing address As of the petition filing date, the claim Is: $
Check all that apply.

 

LE Contingent
CL) Untiquidatedc
(J Disputed

Basis for the claim:

 

Is the ciaim subject to offset?
C) No
C) Yes

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page 1 of | &

 

 

 

 
Debtor
Name

Pron eTHease READE TWER AROC Iie Filed 01/15/20

Be List All Creditors with NONPRIORITY Unsecured Claims

ge 17 of 37

ase ume Ag mown)

 

 

3.4] Nonpriority creditor's name and mailing address

 

 

 

(pGVERAL BLECTRIC MentAd SERviCEes
a8% RUE VELA HWIERE

VISTO BUC

FR AMEE

Date or dates debt was incurred

Last 4 digits of account number

OG /05/ 2805

As of the petition filing date, the claim is:

Check all that apply.

Q) Contingent
Untiquidated

CL) Bisputed

Basis for the claim: COURS

s the claim subject to offset?

No
QO yes

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. if the debtor has more than 6 creditors with nonpriority
unsecured claims, fill out and attach the Additional Page of Pari 2,

Amount of claim

 

FES G80

Geeacy SF ComTRACT
OO E NEAT

 

3.2 Nonpriority creditor's name and mailing address

PATO ALT Or

 

AL-HELOY BLDG, iS? Goer

 

LATATA STREET
MDATOEK LEseven!

te or dates debt baz incurred

og

6/20

Last 4 digits of account number

As of the petition filing date, the claim Is:

Check all thal apply.
(3 contingent

Uniiquidated
QO Disputed

Basis for the clalm: LewaAs

Is the claim subject to offset?
No
Yes

42, 186

 

3.3| Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the petition filing date, the claim is:

Check all that apply.
Q] Contingent
C2 Unliquidated
LJ Disputed

Basis for the claim:

Is the claim subject to offset?

O] No
LI) Yes

 

 

3.4] Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account t number

As of the petition filing date, the claim ts:

Check aif that apply.
CQ) Contingent
C] unliquidated
() Disputed

Basis for the claim:

Is the claim subject to offset?
QO) no
OQ Yes

 

 

3.8] Ne Nonpriority creditor's n name and mailing address _

 

 

 

Date or dates debt was Incurred

Last 4 digits of account number

As of the petition filing date, the claim is:

Check aif that apply.
( Contingent
C Untiquidated
Q Disputed

Basis for the claim:

Is the claim subject to offset?
(3 No
O) Yes

 

3.6| Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

 

Last 4 digits of account number

As of the petition filing date, the claim is:

Check alf that apply.
O contingent
(CQ Untiquidated
CO) Disputed

Basis for the claim:

Is the claim subject to offset?
C) No
[I Yes

 

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Ciaims

page ee of a

 

 

 

 
PR Of? ETRBSS 290-AOGOLCSS14B0¢4,. Filed 01/15/20

Debtor

 

Name

CS Additional Page for Others to Be Notified About Unsecured Claims

e mumber (i

Page 18 of 37

own)

 

 

4. Line

 

 

C} Not listed.

“Name and mailing address : On which line In Part 1 or Part 2 is the
OPE Re related creditor (if any} listed?

Explain

 

Last 4 digits of
account number,
if any

 

4. Line

 

 

C) Not listed.

Explain

 

Line

 

 

:
L ay
DoT |

 

 

CQ] Not fisted.

Explain

 

 

 

Line

 

 

CL] Not fisted.

Explain

 

4, Line

 

 

 

Q) Not listed.

Explain

 

 

4, Line

QC) Not listed

 

 

. Expiain

 

 

4. Line

 

 

CL) Not tisted.

Explain

 

 

4, Line

 

 

 

C) Not listed.

Explain

 

 

4, Line

 

 

 

Not listed.

Explain

 

 

4, Line

 

 

{2 Not fisted.

Explain

 

4. Line

 

 

C1 Not listed.

Explain

 

 

4, Line

 

 

 

C) Not listed.

Explain

 

 

4. Line

() Notiisted

 

 

. Explain

 

 

4, Line

 

 

 

 

C) Not listed.

Explain

 

 

 

Official Forrn 206E/F Schedule E/F: Creditors Who Have Unsecured Claims

 

 

 

 

 
Debtor PROR ETHess. 202009 CSS 4 acd, /vited 01/19/20. afeAGe 19 of 37

 

Name

Ea Total Amounts of the Priority and Nonpriority Unsecured Claims

§, Add the amounts of priority and nonpriority unsecured claims.

5c, Total of Parts 1 and 2
Lines 5a + 5b = 5c.

 

5a, Total claims from Part 1 5a.

5b. Total claims from Part 2 5b.

5c.

owe)

Total of clalm amounts

$ >
+ L095 9B
3 LCOS. F978

 

 

 

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims

vage’t of &

 

 
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 20 of 37

Fill in this information to identify the case:

pevtorname FEC O07 © THEO> HEALTH I4ela/ Go {HE .

 

United States Bankruptey Court for the: District of PE
{Stale}

Case number (If known): Chapter ie

 

 

CJ Check if this is an
amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 42/15

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
L) Yes. Fill in ail of the information below even if the contracts or leases are listed on Schedule 4/8: Assets - Real and Personal Property (Official
Forma2Q6A/B)
2, List all contracts and unexpired leases. State the name and mailing address for all other parties with
Pe TERS whom the debtor has an executory contract or unexpired lease

 

State what the contract or
2.1) lease is for and the nature
of the debtor's interest

 

 

 

 

 

 

 

State the term remaining

 

 

List the contract number of
any government contract

 

 

 

 

State what the contract or
2.2! lease is for and the nature
of the debtor's interest

 

 

 

 

 

 

 

State the term remaining

 

 

List the contract number of
any government contract

 

 

 

 

State what the contract or
2.3| lease is for and the nature
of the debtor's interest

 

 

 

 

 

 

State the term remaining

 

 

List the contract number of
any government contract

 

 

 

 

 

24 State what the contract or
. lease is for and the nature
of the debtor's interest

 

 

 

 

 

State the term remaining

 

 

List the contract number of
any government contract

 

 

 

State what the contract or
2.5; lease is for and the nature
of the debtor's interest

 

 

 

 

 

State the term rematning

 

 

List the contract number of
any government contract

 

 

 

 

 

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases page 1 of_f
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 21 of 37

  
 

MRM eerie meme Om Umer Loe

Debtor name (ROP ETTECS HMEACT tt SPIE GLUE, fAS Ee

 

United States Bankruptey Court for the: District of PvE
(State)

Case number (f known}:

 

C) Check if this is an
amended filing

Official Form 206H
Schedule H: Codebtors 12115

Be as complete and accurate as possible. If more space Is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.

 

 

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Doss the debtor have any codebtors?
No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
LI Yes
2. In Golumn 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the scheduies of
creditors, Schedules D-G. include all guarantors and co-obligors. In Colurnn 2, identify the creditor to whom the debt is owed and each
schedule on which the creditor is listed. If the codebtor is fable on a debt to more than one creditor, list each creditor separately in Column 2.
‘Name Mailing address Name fineopane ues
24 QD
Street UO EF
aoG
Gay State ZIP Code
2.2
QD
Street QO EF
OG
City State ZIP Code
23
QD
Street a EF
OG
City State ZiP Code
2.4
D
Street QO) €/F
G
Cily State ZIP Code
25
Ob
Street OQ E/F
oG
City State ZIP Code
2.6
QOD
Streat QO E/F
OG
City State ZIP Code

 

 

Official Form 206H Schedule H: Codebtors page 1 off
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 22 of 37

MTOM MINUS ER COM Ce (TIA ta mete ti od

Debiorname PROMETHEOS UGACTH (MA cM, [ACC -

United States Bankruptey Court for the: District of PA.
{State}

Case number (if known):

 

 

C Check if this is an
amended filing

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known).

1. Gross revenue from business

one
“Identify the beginning and ending dates of the debtor's fiscal year, which Sources of revenue Gross revenue
may bea calendar year Check ail that apply {before deductions and
exclusions)
From the beginning of the L} Operating a business
fiscal year to filing date: = From to _— Filing date 0 other $
MM/DD FYYYY ee
For prior year: From to ©) operating a business §
MM PDD SYYYY MMIDDSYYYY 0 other
For the year before that: From to (CC) operating a business
MMIDDPYYYY MMOD I YYYY C) otner $

2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-businass income may include interest, dividends, money collected
from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

_SeQione

 

 

Description of sources of revenue Gross revenue from each
source
{before deductions and
exclusions)
From the beginning of the
fiscai year to filing date: From to Filing date $
MM /DDIYYYY
For prior year: From to
MM/ OD /YYYY MMIDOTYYYY $
For the year before that: From to
MM/DD/YYYY MM {DD /YYYY $

 

 

 

 

 

 

Official Form 207 Statement of Financia! Affairs for Non-Individuais Filing for Bankruptcy page 1

 
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 23 of 37

Case number (ranown)

 

Debtor VR OP ETHEVS HE4eTrH IEA GH 8, JAI .

Name

ey List Certain Transfers Made Before Filing for Bankruptcy

 

3, Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers—including expense relmbursements—to any creditor, other than regular employee compensation, within 90
days before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
adjugted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.}

 

 

 

 

 

 

 

 

 

None
Creditor’s rane and address ce Co ' Dates Total amount or value Reasons for payment or transfer no
at Check all that apply
$ CLE Secured debt
Creditor's name C3 Unsecured oan repayments
Streat i] Suppliers or vendors
LC) Services
City State ZIP Code C) other
3.2,
$ C] Secured debt
Creditors same ) unsecured loan repayments
Street C) Suppliers or vendors
CL] Services
ily Slae ZIP Code CY other

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an Insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect fo cases filed on or after the date of adjustment.)
Do not include any payments listed in line 3. insiders include officers, directors, and anyone in control of a corporate debtor and their relatives;
general partners of a parinership debtor and thelr relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
the debtor. 11 U.S.C. § 104(31).

None

Insider's name and address Dates Total amount or value Reasons for payment or transfer
4.1.

 

insider's name

 

 

 

Streat

 

 

 

City Siate ZIP Code

Relationship to debtor

 

4.2,

 

 

Insider's name

 

 

Street

 

 

 

 

City State ZIP Coda

Relationship to debtor

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuais Filing for Bankruptcy page 2
Case 20-10091-CSS Doci1 Filed 01/15/20 Page 24 of 37
RON ETHESS Peder (MAGE (ME -

Name

Debtor Case number (if known),

 

 

5. Repossessions, foreclosures, and returns
List ail property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.
None_ oa Lo
Creditor's name andaddress 9 - ” “Description of the property Date “."  " Matue of property
51

Creditors name

 

 

Sreat

 

 

 

City Slate ZIP Coda
5.2,

Creditors name

 

Street

 

 

 

City State ZIP Code

6. Setoffs

List any creditor, including a bank or financiat institution, that within 90 days before filing this case set off or otherwise took anything from an account of
Sf “a without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debi.

one

Creditors name and address Description of the action creditor took Date action was Amount
ee : taken

Creditors name

 

 

Sireat

 

Last 4 digits of account number: XXXX~___

 

City State ZIP Code

| Part 3: Legal Actions or Assignments

7, Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies tn which the debtor
was involved in any capacity—within 7 year before filing this case.

 

 

 

 

 

 

 

 

 

 

 

one
Case title — Nature of case Court or agency’s name and address Status of case
TAL LL) Pending
Coe Name Cl on appeal
Case number Streat C) concluded
City Stale ZiP Coda
Case title , Court or agency’s name and address 2 Pending
72,
QC) on appeal
Name
oo L) concluded
Case number
Streat
City Siaie ZIP Coda

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 25 of 37

Bebtor "PROM? ETAE VS if EA LTH LEE GAA, {ive .

Name

Case number it known.

 

 

8. Assignments and receivership

Lisi any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

 

 

 

 

 

 

 

 

 

None
“Custodian’s name and address Description of the property Value
$
Custodian’s name
Case title Court name and address
Streat
Name
Case number
Cily State ZIP Coda Street
Date of order or assignment
City State ZIP Goda

 

Ey Certain Gifts and Charitable Contributions

3. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
of the gifts to that recipient is less than $1,000

None a
Reciplent’s name and address , Description of the gifts or contributions Dates given Value

 

* Recipient's name

 

Street

 

 

City State ZIP Coda

Reciplent’s relationship to debtor .

 

 

 

 

 

 

 

 

 

$
9.2. Recipient's name
Street
City State ZIP Coda
Recipient's relationship to debtor
Ea Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.
None
“Description of the property lost and how the foss © Amount of payments received for the loss Bate of loss ' Value of property
occurred ‘Ifyou have received payments to cover the loss, for lost .
ws -exampie, from insurance, government compensation, or
tort liability, list the total received.
List unpaid claims on Official Form 1064/8 (Schedule A/B:
Assefs - Real and Personal Property).
$

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 26 of 37

ner PROPPETHE DS HBACTIE (ATA GING (WC -

Name

Et Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behaif of the debtor within 1 year before
the filing of this case to another person or entity, Including attorneys, that the debtor consulted about debt consolidation or restructuring,
seeking bankruptcy relief, or filing a bankruptcy case.

A None

Case number (@ Anown),

 

 

 

 

Whe was pald or who recelved the transfer? If not money, describe any property transferred Dates Total amount or
my , value
11.4.
Address .
Streat

 

 

 

City State ZIP Cade

‘Email or website address

 

“Who made the payment, if not debtor?

 

 

 

 

 

Who was paid or who. received the transfer? If not money, describe any property transferred Dates ’ Total amount or
L ce a value
11.2. | $
Address oe
Street

 

 

City . State ZIP Gode

‘Email or website address

 

Who made the payment, if not debtor?

 

42. Self-settled trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to
a self-settled trust or similar device.
De not include transfers already listed on this statement.

 

None
‘Name of trust or device Ss - | Describe any property transferred Dates transfers Total amount or
oe : wore made value
SS
Trustee :

 

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 27 of 37

Case number (tknowa

 

voor «= PROMETHEUS HM EACH (MAING (ML -

Name

 

43. Transfers not already listed on this statement

List any transfers of money or other property—by sale, trade, or any olher means-—made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

XE vere

 

 

. Who recelved transfer? . , : Description of property transferred or payments received Date transfer ~ Total amount or
CT or debts paid in exchange was made value
13.1. $
Address
Street

 

 

 

City Slate ZIP Gode

 

Relationship to debtor

 

 

‘Who received transfer?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
13.2,
Address
Street
City State ZIP Cade
“Relationship to debtor
Previous Locations
14.Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
LI Does not appiy
‘Address 0 wo mel OS Dates of occupancy
14.4. 602 Us Chap POS eee Ave. Gte 6 Frem AOS To oS f ZO! 7
Street f
Ln 4 ‘ ’
(Cacvéida, Cz FICE O
City ‘ State ZIP Code
14.2. From ee To
Streat
Cily Slate ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 28 of 37

peor PROMETHECS HEA LTIA /M4GIG, (0E-

Name

Case number wknown

 

 

See Health Care Bankruptcies

 

15. Health Gare bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
— diagnosing or treating injury, deformity, or disease, or
~- providing any surgical, psychiatric, drug treatment, or obstetric care?

Hire Go to Part 9.
CL) ‘Yes. Fill in the information below.

Facility name and address , co Nature of the business operation, Including type of services the ‘If debtor provides meals
be 2. “ debtor provides and housing, number of
patients in debtor's care

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.1.
Facility name
Street Location where patient records are maintained (if different from facility “HOw are records kept?
address). If electronic, identify any service provider,
Check all that apply:
ty Biale ZIP Goda (Q Etectronically
CQ) Paper
‘Facility name and address : >. Nature of the business operation, including type of services the “... If debtor provides meals
a : : ce ' debtor provides “and housing, number of
patients in debtor's care
45.2.
Faciily name
Bireat Location where patient records are maintained (if different from facility How are records kept?
address). If electronic, identify any service provider.
Check ail that apply:
City Stale ZiP Code CI Electronically
C) Paper

ra Personally Identifiable Information

16.Does the debtor collect and retain personally identifiable information of customers?

No,
CL] Yes. State the nature of the information collected and retained.
Does the debtor have a privacy policy about that information?

LJ No
Q) Yes

 

47.Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b}, or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

kive Go to Part 10.

Yes, Does the debtor serve as plan administrator?

[} Ne. Go to Part 10.

QI Yes. Fill in below:
Name of plan Employer identification number of the plan

 

Has the plan been terminated?
LE No
LJ Yes

 

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Fillng for Bankruptcy page 7
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 29 of 37

Debtor FR o PPE THES > H EA LT fi MA GM G, He - Case number grkaown)

Name

 

Ein Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments hed in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,
brokerage houses, cooperatives, associations, and other financial institutions.

 

 

 

 

 

 

 

 

None
Financial institution name and address | -) Last4 digits of account "Type of account co Date accountwas ~—_ Last balance
Peet sei Pp Bop foot o number : closed, sold, moved, before closing or
or transferred transfer
18.4, . XXXX—__ CI checking $
ame LJ Savings
Street CO Money market
L) Brokerage
Cily Stale ZiP Code (J other
18.2. . XXXX— OQ Checking §
ame a Savings
Street C) Money market
C] Brokerage
City State Zip Code CD other

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.

Ph none

- Depository institution name and address Names of anyone with access to it Description of the contents Doss debtor

 

 

 

 

 

 

 

 

 

still have It?
C) No
Name O Yes
Street
Address
City State ZIP Code

 

 

20. Off-premises storage
List any property kept in storage units or warehouses within 4 year before filing this case, Do not include facilities that are In a part of a building in
which the debtor does business.

rons

Facility name and address Names of anyone with access to It Description of the contents Does debtor

 

 

 

 

 

 

 

 

 

stilt have it?
CJ No
ams CL) Yes
Street
Address
City State ZIP Code

 

 

 

 

 

 

Official Farm 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

 
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 30 of 37

Debtor “PROVETA EOS 4H EA byt A Med GIG, JAfE . Case number known)

ame

 

 

iiawig Property the Debtor Hoids or Controls That the Debtor Does Not Own

 

24. Property heid for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
trust. Do not list leased or rented property,

Ji none

 

 

 

 

 

 

 

 

 

“Owner's name and address ‘Location of the property Description of the property = 3 Value
§
Name
Steent
City State ZIP Cede

Ek Details About Environmental Information

For the purpose of Part 12, the following definitions apply:

& Environmental iaw means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
regardless of the medium affected (air, fand, water, or any other medium).

@ Site means any location, facility, or property, including disposal sites, that the debter now owns, operates, or utilizes or that the debtor
formerly owned, operated, or utilized.

& Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
or a similarly harmful substance.

Report all notices, releases, and proceedings known, regardiess of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental faw? Include settlements and orders.

 

 

 

 

 

 

 

 

No
L) Yes. Provide details below.

Case title Court or agency name and address Nature of the case Status of case

=— : TT — ; [I Pending

Case number Name (J on appeal

C4 concluded

Street
City State ZIP Gode

 

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

 

 

 

 

 

 

 

No
L) Yes. Provide details below.
Site name and address Governmental unit name and address Environmental law, if known Date of notice
Nama Name
Street Street
City State ZIP Coda City Stale ZIP Gode

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 9
Case 20-10091-CSS Doci1 Filed 01/15/20 Page 31 of 37
cer «— TROMETHEUS HEACTH IMAGWL, INC-

 

Name

Case number (known,

 

No
‘Yes. Provide details below.

Site. name and address

24,Has he debtor notified any governmental unit of any release of hazardous material?

Governmental unit name and address

Environmental law, if known

Date of notice

 

 

 

 

 

 

 

Name Name
Street Streat
iy State ZIP Code City State ZIP Cade

Details About the Debtor's Business or Connections to Any Business

 

None

Business name and address

25, Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

Describe the nature of the business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25.1.
Name
Street
City Slate Zip Coda
252. - Business name and address Describe the nature of the business
Name
Street
City State ZIP Code
Business name and address Describe the nature of the business
25,3,
Name
Street
City Stale ZIP Cade

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Employer Identification number
Do not include Social Security number or IFIN.

EIN: -

Dates business existed

From To

Employer Identification number
Bo not include Social Security number or iTIN.

EIN: -

Dates business existed

From To

 

Official Form 207

Statement of Financial Affairs for Non-tndividuals Filing for Bankruptcy page 10

 

 

 
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 32 of 37

Debtor “PRE ETHEUS H EA Ci (IA S/A/G, [Aee, Case number (if knawa},

 

 

 

  

 

 

 

 

 

 

 

 

 

Name
26. Books, records, and financial statements
28a, List all accountants and beokkeepers who maintained the debtor's books and records within 2 years before filing this case,
None
“Name and address = ° . Dates of service
26a, From. t—<‘<i«é‘zCT
Name
Streat
City State ZIP Code
Name and address - , Dates of service
From To
264.2. —
Name
Street
City State ZIP Coda

 

26b. List ail firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial

statement within 2 years before filing this case.
None

 

 

 

 

 

 

 

 

 

‘Name and address cone , Dates of service
From_ FF t”t*é<‘é‘izT
26b.1.
Name
Sireat
Cily State ZIP Code
Name and address I Dates of service
From To
26b.2, ee
Name
Streat
Cily Stata ZIP Coda

 

26c., List ail firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
None

If any books of account and records are

‘Name and address unavailable, explain why

 

 

 

 

 

 

266.1. Vobtor he. beee harsvernes?
ame Litgee ROOS je ach ve,
Street b Ute lees cctive ty
Cily State iP Coda

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 11
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 33 of 37

Debtor “PR OP & 7HEOS Et Cit} “At Gt, Ae. Case number ey know

Name

 

 

 

If any books of account and records are

Name and address unavallable, explain why

260,2,

 

Name

 

 

Street

 

 

 

City Stale ZIP Code

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
within 2 years before filing this case.

None

.Name and address

26/4,

 

Name

 

Street

 

 

 

City State ZIP Code

 

‘Name and address

260.2.

 

Name

 

Streat

 

 

City State ZIP Code

27. Inventories
‘Have any inventories of the debtor's property been taken within 2 years before filing this case?

jo
C} Yes. Give the details about the two most recent inventories.

Name of the person who supervised the taking of the inventory Date of The dollar amount and basis (cost, market, or
wn ae : Inventory other basis) of each inventory
$

 

Name and address of the person who has possession of inventory records

 

Name

 

Strest

 

 

Cay Slate ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 12
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 34 of 37

veer « PROMETHE SS HEALTIE PHAGCHWG, WX,

Case number (fknown)

 

 

 

Name
- Name of the person who supervised the taking of the inventory Date of The dollar amount and basis (cost, market, or
cae inventory other basis} of each Inventory
$

 

“Name and address of the person who has possession of inventory records

27.2.

 

Nama

 

Street

 

 

City State ZIP Coda

28. List the debtor's officers, directors, managing members, general partners, members in controi, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case.

Name. : - oe . Address , Position and nature of any .  % of Interest, if any
wees . interest

PATRICK ROREIZ BAS Park Ave Loutly Prereler + CEO ©
Mt forte, HY (BG23

 

 

 

29, Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
of she debtor, or shareholders in contro! of the debtor who no jonger hold these positions?
Yeh
Q

Yes, Identify below,

 

 

 

‘Mame... soe Address . . Position and nature of... “Period during which
ana any Interest position or interest was
held
From To
From To
From To
From To

 

30. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, Including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?

a
Yas. Identify beiow.

 

 

 

 

 

‘Name and address of recipient : , , Amount of money or Dates Reason for
mt ne description and value of providing the value
property
30.1.
Name
Street
SHY, State ZIP Code

‘Relationship to debtor

 

 

 

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page +3
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 35 of 37

 

 

 

 

 

 

 

 

 

Debtor Gase number (korn)
Nemo
hayes :
“Name and address of recipient
30.2

Name
Street
cy State ZiP Code

  

ARel atlanship to debtor

 

O

31.Within 6 years before filing this case, has the debtor been a member of any consalidated group for tax purposes?
N
U1 Yes. tdentily below.

 

the parent corporation oe Employer identification number of the parent
mm corporation

 

32, Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
No
Q Yes. identify below.
"Name af the pension find Employer identification number of the pension fund
EIN: -

 

 

Part 14; E Signature and Declaration

  

 

 

WARNING -- Bankruptcy fraud Is a serious crime. Making a false statement, concealing property, or obtalning money or property by fraud in
connéotion with a bankruptcy case can result In fines up {a $500,000 or imprisonment for up to 20 yaars, or both.
18 U.S.C. §§ 152, 1344, 1649, and 3674.

I have examinad the Information In this Statement of Financlal Affairs and any attachments and have a reasonable bellef that the information
is true and correct,

I declare under penally of perjury thal the foregoing is true and corract.

Executed on OU / 1@/ PEO
MM 7DD TyyYY

x ao 2a Z Printed name CAT, R (tk BR OS EB

i
Signature of Individual signing on behall of the debtor

Position ar relallonshtp to dablor ¢ & O

No

Are _ Pages to Statement of Financlal Affairs for Non-individuais Filing for Bankruptcy {Officlal Form 207) attached?
(] Yes

 

Official Farm 207 Statement of Financlal Affairs for Non-Individuals Filling for Bankruptey page 14
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 36 of 37

men this. Dena tt to. acy

 

Dabtor nome PRON EruEus WEALTH ‘HA iMo, Me C.

United States Bankruptcy Court far the: District af bE E

(Staia}
Case number {if known:

 

 

Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors 42116

An Individual who Is authorized to act on behalf of a non-Individual debtor, such as a corporation of partnership, must sign and submit

this form for the schedules of ussets and liabilities, any other dacument that requires a declaration that is not Included in the document,
and any amendments of those documents. This form must state the Individual's pasition or relatlonship to the debtor, the identity of the
dacument, and the date, Bankruptcy Rules 1008 and $0744. ;

WARNING -- Bankruptcy fraud is 4 serious crime, Making a false statement, concealing property, of obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $600,000 or Imprisonment for up to 20 years, or both. 18 U.S.C, §§ 152, 1341
4619, and 3571,

EZ and signature

| am the president, another officer, or an aulhorized agent of the corporation; a member or an authorized agent of the partnership; or
anather individual serving as & represantative of the debtor In this case.

| have examined the information in the documents checked below and | have a reasonahie belief thal (he information is true and corract!

wt Schedule A/B: Asseis-Real and Personal Property (Official Form 206A/B)

ht Schedule D: Creditors Who Have Claims Secured by Property (Otlicial Form 206D)
et Schedule E/F: Creditors Whe Have Unsecured Claims (Official Form 208E/F)

SK Sehedule G: Execulory Contracts and Unexpired Leases (Official Form 206G)
a Schedule H: Gadebtors (Official Form 206H)

JA. Surmary of Assets and Liabiliites for Non-individuais (Official Form 206Surn)
() Amended Scheduts

5*.¢ Chapter 17 of Chapter 9 Gases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

p¢ Other document that requires a dactaration St alernntuct under it v.§.¢. & lit 6¢ I) CB)

| declare under penalty of perjury that the foregoing is true and earract.

Executed on Ag AO x A PEL

MM me Signature of Individual signing on behalf of debtor

CATRIUK RUBEIZ

Printad name

CEO

Positlan or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-individual Debtors

 

 
Case 20-10091-CSS Doc1 Filed 01/15/20 Page 37 of 37

Debtor: Prometheus Health Imaging, Ine.

Statement pursuant to 11 US Code §1116(1)(B)

I, Patrick Rubeiz, Chief Executive Officer of Prometheus Health imaging, Inc., declare under
penalty of perjury that no balance sheet, staternent of operations, or cash-flow statement has been
prepared and no Federal tax return has been filed,

January 10, 2020

Pte

Patrick Rubeiz
CEO

 

 
